PATTERSON, Chief Justice,
for the Court:
Lillie Brown appeals to this Court from a decree of the Chancery Court of Washington County dismissing her bill of complaint for divorce from Arthur Brown, Sr., as well as denying her request for alimony. The order, dated January 19, 1983, also dismissed the cross-bill of Arthur Brown, Sr., for divorce. Lillie Brown perfected an appeal to this court on July 25, 1983, and a certificate of the petition for appeal was served upon counsel for Arthur Brown, Sr., on March 3, 1983.
The appellant Lillie Brown contends the trial court erred in:
(1) finding there was insufficient evidence to grant the appellant a divorce on the ground of habitual cruel and inhuman treatment;
(2) ruling that the appellant indulged in a course of provocation toward the appellee; and
(3) failing to award reasonable alimony to the appellant.
Arthur Brown, Sr., the appellee, did not respond to the appeal in this Court until May 1, 1984. He then filed a motion to dismiss the appeal, urging the cause in this Court is moot because an order dissolving the marriage of appellant and appellee was entered on April 29, 1983, in the Circuit Court of Cook County, Illinois. It thus becomes apparent that pending this appeal there was a divorce suit in Cook County, Illinois, of which this Court was uninformed although that proceeding indicates *1084that Lillie Brown was personally served with process for the divorce proceeding in Illinois. We surmise the Illinois Court was not informed of the appeal proceedings in this state.
We are of the opinion that the courts of this state should not be trifled with in such fashion. The appeal of Lillie Brown is therefore dismissed.
APPEAL DISMISSED.
WALKER, P.J., and ROY NOBLE LEE, P.JJ., BOWLING, HAWKINS, DAN M. LEE, PRATHER and SULLIVAN, JJ., concur.
ROBERTSON, J., not participating.